Crew III, J.
(dissenting). We respectfully dissent. The general rule in cases of this sort is that the case must be decided upon the law as it exists at the time of the decision (see, Matter of Alscot Investing Corp. v Incorporated Vil. of Rock-ville Centre, 64 NY2d 921, 922). An exception to that rule exists when "special facts” are presented to show that a municipality, in bad faith, delayed or denied permit approval while it altered the zoning ordinance to bar the prospective development (see, Matter of Magee v Rocco, 158 AD2d 53, 60) *878and where it appears that proper action on the permit would have given the applicant time to acquire a vested right (see, Matter of Pokoik v Silsdorf, 40 NY2d 769, 773). The burden of proof relating to bad faith and vested rights is on the party seeking to come within the special facts exception (see, Matter of King Rd. Materials v Garafalo, 173 AD2d 931).
A review of the record in this case reveals that petitioners’ application for a building permit triggered the zoning ordinance amendment. Respondent City Zoning Administrator testified that petitioners were never requested to submit a formal survey and that he knew of no other applicants being required to do so. Moreover, nothing in the zoning ordinance required such a survey. Additionally, as pointed out by the majority, respondent City of Poughkeepsie Planning Board had no authority to review the Zoning Administrator’s determination or make its own determination as to the completeness of the application. Accordingly, we agree with the majority that Supreme Court was amply justified in concluding that respondents acted in bad faith by deliberately delaying the rendering of a determination in order to amend the zoning ordinance. The record is utterly devoid, however, of any evidence from which we could reasonably determine that proper action upon the permit would have given petitioners sufficient time to acquire a vested right (see, Matter of Pokoik v Silsdorf, supra). Absent such evidence, petitioners have not brought themselves within the special facts exception. We would therefore reverse Supreme Court’s judgment and dismiss the petition.
Harvey, J., concurs. Ordered that the judgment is affirmed, with costs.